By the Court.
1. The St. of 1798, c. 54, § 3, (of which the statute counted upon is a reenactment,) expressly made liable the owner or keeper of any dog for “ any damage ” done by the dog “ either to the person or the property of any person.” In the Rev. Sts. c. 58, § 13, the term “ any person ” is used in its *30broadest sense, as “ anybody,” “ any human being,” and not in contrast to property, as in the words “ person or property ” in the former statute. The object of the legislature who revised this statute was to shorten its language as much as was consistent with leaving it intelligible, and not to limit its application. It was so held by this court in M'Carthy v. Guild, 12 Met. 292. It is true that that case was of damage to the person; but it was damage not to the person of the plaintiff, but of an infant to whose services the plaintiff was entitled and for whose expenses he was responsible. It stood upon the same ground as if it had been an injury to his property.
2. Parties being introduced as witnesses must be liable to be fully and thoroughly cross-examined. The testimony introduced by the plaintiffs in reply was not for the mere purpose of contradiction, but to show the defendant’s temper and disposition towards that plaintiff who had testified, and was therefore competent; and whether withdrawn or not, the defendant sustained no injury. Exceptions overruled.